No. 04-01-00504-CV
Susan TROTTER, et al.,
Appellants
v.
Susan A. KORP, M.D.,
Appellee
From the 288th Judicial District Court, Bexar County, Texas
Trial Court No. 2000-CI-02104
Honorable John J. Specia, Judge Presiding
PER CURIAM
 
Sitting:	Phil Hardberger, Chief Justice
		Alma L. López, Justice
		Sandee Bryan Marion, Justice  
Delivered and Filed:	January 9, 2002
DISMISSED
	Appellants have filed a motion to dismiss this appeal.  The motion contains a certificate of
service to appellee, who has not opposed the motion.  Therefore, we grant the motion and dismiss the
appeal.  See Tex. R. App. P. 42.1(a)(2).  Costs of appeal are taxed against the parties who incurred
them. 
							PER CURIAM
DO NOT PUBLISH